          Case 1:19-cv-05958-MKV Document 45 Filed 06/08/20 Page 1 of 1


                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
                                                              DOC #:
 AUSTIN CHARLTON,                                             DATE FILED: 6/8/2020
                             Plaintiff,
                                                                    1:19-cv-05958-MKV
                         -against-
                                                                  ORDER OF DISMISSAL
 DOS TOROS LLC et al.,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       It having been reported to this Court by the mediator that this case has been settled [ECF

No. 44], it is hereby:

       ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by July 8, 2020. If no such application is made by that date, today’s dismissal

of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1

(2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: June 8, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
